                        Case 3:20-cv-05397-BHS Document 5 Filed 05/18/20 Page 1 of 6




                                     UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
                                           TACOMA DIVISION

  Scott Townsend and Deborah Townsend, husband and               CASE NO: 3:20-cv-05397-BHS
  wife,,
                                                                 DECLARATION OF MAILING
  v.
                                                                 CERTIFICATE OF SERVICE
  The Bank of New York Mellon f/k/a The Bank of New York
  as Trustee for First Horizon Alternate Mortgage Securities
  Trust 2006-AA6, Mr. Cooper f/k/a Nationstar Mortgage,LLC


On 5/6/2020, I did cause a copy of the following documents, described below,
Civil Cover Sheet ECF Docket Reference No. 1-6
Summons to Mr. Cooper f/k/a Nationstar Mortgage, LLC 1-6
3:20-cv-05397-BHS - Complaint 1




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
com, a Administrative Office of the United States Bankruptcy Court, Approved Notice Provider. A copy of the declaration of
service is attached hereto and incorporated as if fully set forth herein.

DATED: 5/6/2020
                                                          /s/ Christina L Henry
                                                          Christina L Henry 31273
                                                          Henry & DeGraaff, PS
                                                          787 Maynard Ave S
                                                          Seattle, WA 98104
                                                          206 330 0595
                      Case 3:20-cv-05397-BHS Document 5 Filed 05/18/20 Page 2 of 6




                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
                                         TACOMA DIVISION
Scott Townsend and Deborah Townsend, husband and               CASE NO: 3:20-cv-05397-BHS
wife,,
                                                               CERTIFICATE OF SERVICE
v.
The Bank of New York Mellon f/k/a The Bank of New
York as Trsutee for First Horizon Alternate Mortgage
Securities Trust 2006-AA6, Mr. Cooper f/k/a
Nationstar Mortgage,LLC



On 5/6/2020, a copy of the following documents, described below,
Civil Cover Sheet ECF Docket Reference No. 1-6
Summons to Mr. Cooper f/k/a Nationstar Mortgage, LLC 1-6
3:20-cv-05397-BHS - Complaint 1




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Certificate of Service and
that it is true and correct to the best of my knowledge, information, and belief.

DATED: 5/6/2020




                                                            /s/ Jay S Jump
                                                            BK Attorney Services, LLC
                                                            d/b/a certificateofservice.com, for
                                                            Christina L Henry
                                                            Henry & DeGraaff, PS
                                                            787 Maynard Ave S
                                                            Seattle, WA 98104
PARTIES DESIGNATED AS Case  3:20-cv-05397-BHS
                      "EXCLUDE" WERE NOT SERVED VIA Document    5 Filed
                                                    USPS FIRST CLASS MAIL 05/18/20 Page 3 of 6
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CERTIFIED                                FIRST CLASS
7019 2970 0000 0873 4298                 MR. COOPER F/K/A NATIONSTAR MORTGAGE,
MR. COOPER F/K/A NATIONSTAR MORTGAGE,    LLC
LLC                                      C/O CORPORATION SERVICE COMPANY
C/O CORPORATION SERVICE COMPANY          300 DESCHUTES WAY SE, STE 208, MC-CSC1
300 DESCHUTES WAY SE, STE 208, MC-CSC1   TUMWATER WA 98501
TUMWATER WA 98501
Case 3:20-cv-05397-BHS Document 5 Filed 05/18/20 Page 4 of 6
Case 3:20-cv-05397-BHS Document 5 Filed 05/18/20 Page 5 of 6
Case 3:20-cv-05397-BHS Document 5 Filed 05/18/20 Page 6 of 6
